IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 TOM WOLF, GOVERNOR OF THE                       : No. 73 MM 2022
 COMMONWEALTH OF PENNSYLVANIA,                   :
 AND LEIGH M. CHAPMAN, ACTING                    :
 SECRETARY OF THE COMMONWEALTH                   :
 OF PENNSYLVANIA,                                :
                                                 :
                     Petitioners                 :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 GENERAL ASSEMBLY OF THE                         :
 COMMONWEALTH OF PENNSYLVANIA,                   :
                                                 :
                     Respondent                  :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2022, the Application for Leave to File

Reply to Respondent’s Answer is GRANTED.

      The Application of CHILD USA to File Amicus Brief, the Motion for Leave to File

Brief of Amicus Curiae Professor Marci A. Hamilton, the Motion for Leave to File Brief of

Amicus Curiae Pennsylvania Family Institute, the Motion for Leave to File Brief of Amicus

Curiae Pro-Life Union of Greater Philadelphia, and the Application for Leave to File Brief

of Amici Curiae Pennsylvania AFL-CIO, American Federation of State, County and

Municipal Employees, Council 13, SEIU Pennsylvania Joint Council, and UFCW Local

1776 Keystone State are GRANTED.
       The “Application for Invocation of King’s Bench Power to Declare Senate Bill 106

of 2021 Invalid and Enjoin Further Action on Constitutional Amendments” is DENIED,

WITHOUT PREJUDICE to seek similar relief in the Commonwealth Court’s original

jurisdiction.

       The Application for Leave to Intervene by the League of Women Voters of

Pennsylvania, Sajda Adam, and Simone Roberts is DISMISSED.




                                   [73 MM 2022] - 2